919 F.2d 139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Ray GRAY, Petitioner-Appellant,v.DEPARTMENT OF CORRECTIONS, Attorney General of Virginia,Respondents-Appellees.
No. 90-6614.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 22, 1990.Decided Nov. 30, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-90-135-R)
Kenneth Ray Gray, appellant pro se.
William W. Muse, Assistant Attorney General, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before MURNAGHAN, CHAPMAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Kenneth Ray Gray seeks to appeal the district court's order denying relief under 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Gray v. Department of Corrections, CA-90-135-R (W.D.Va. June 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.